Exhibit 10.94

EXECUTION VERSION

FIRST AMENDMENT TO

RECEIVABLES PURCHASE AGREEMENT

This FIRST AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, dated as of June 24,
2008 (this “Amendment”) is made between World Financial Network National Bank, a
national banking association (“WFN”), as RPA Seller (“RPA Seller”) and WFN
Credit Company, LLC, a Delaware limited liability company (“WFN Credit”), as
Purchaser (“Purchaser”) under the Receivables Purchase Agreement, dated as of
September 28, 2001 (as further amended, restated and otherwise modified from
time to time, the “Agreement”). Capitalized terms used and not otherwise defined
in this Amendment are used as defined in the Agreement.

Background

A. The parties hereto have entered into the Agreement.

B. The parties hereto wish to amend the Agreement as set forth in this
Amendment.

Agreement

1. Amendment of the Agreement. The Agreement is hereby amended as provided in
this Section 1.

(a) Section 1.1 of the Agreement is hereby amended by adding the following
definitions in the appropriate alphabetical order:

““Co-Branded Program” means any arrangement in which RPA Seller agrees to extend
general purpose credit card accounts to customers of a Merchant, which accounts
combine a private label credit line for use at the Merchant’s retail
establishments, or through a catalogue sales business, Internet website or other
channel through which such Merchant offers goods and services, and a general
purpose credit line for use elsewhere.”

““Interchange” means interchange fees payable to RPA Seller, in its capacity as
credit card issuer, through VISA U.S.A., Inc. and Mastercard International Inc.
in connection with cardholder charges for goods and services, and cash
advances.”

(b) Section 5.1 of the Agreement is hereby amended by adding the following
language immediately after Section 5.1(k):

“(l) Interchange. On or prior to each Determination Date, RPA Seller shall
notify the Servicer of the “Account Interchange Amount”, which amount shall be
equal to the product of:

(i) the total amount of Interchange paid to RPA Seller during the preceding
monthly period with respect to the credit card accounts in all Co-Branded
Programs that are Approved Portfolios; and

 

   

First Amendment to Receivables Purchase

Agreement



--------------------------------------------------------------------------------

(ii) a fraction the numerator of which is the volume during the preceding
Monthly Period of sales net of cash advances on the Accounts in all Co-Branded
Programs and the denominator of which is the amount of sales net of cash
advances during such Monthly Period on all credit card accounts owned by RPA
Seller in all Co-Branded Programs that are Approved Portfolios;

or such other amount as RPA Seller may reasonably calculate or estimate as
Interchange attributable to the Accounts.

On each Transfer Date, RPA Seller shall (A) pay to the Servicer, and Servicer
shall deposit in immediately available funds into the Collection Account or,
with respect to the portion of the Account Interchange Amount allowed to any
Series of Investor Interests, such other Series Account as may be specified in
the related Supplement for such Series, an amount equal to the product of
(1) the Account Interchange Amount for the preceding Monthly Period and (2) the
sum of the Investor Percentages for Finance Charge Receivables for the
outstanding Investor Interests with respect to such Monthly Period (in the case
of each Investor Interest, determined on a weighted average basis during any
Monthly Period in which a Reset Date occurs, calculated by dividing the
summation of such Investor Percentages for all days during such Monthly Period,
divided by the number of days in such Monthly Period), and (B) pay any excess of
the Account Interchange Amount over the amount deposited pursuant to clause (A),
each for the preceding Monthly Period, to the Transferor. Amounts deposited into
the Collection Account or Series Accounts pursuant to the preceding sentence
shall be treated as Collections of Finance Charge Receivables and are Related
Assets for purposes of this Agreement.”

2. Binding Effect; Ratification. (a) This Amendment shall become effective, as
of the date first set forth above, when counterparts hereof shall have been
executed and delivered by the parties hereto, and thereafter shall be binding on
the parties hereto and their respective successors and assigns.

(b) On and after the execution and delivery hereof, this Amendment shall be a
part of the Agreement and each reference in the Agreement to “this Agreement” or
“hereof”, “hereunder” or words of like import, and each reference in any other
Transaction Document to the Agreement shall mean and be a reference to such
Agreement as amended hereby.

 

  2  

First Amendment to Receivables Purchase

Agreement



--------------------------------------------------------------------------------

(c) Except as expressly amended hereby, the Agreement shall remain in full force
and effect and is hereby ratified and confirmed by the parties hereto.

4. Miscellaneous. (a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW). EACH OF THE PARTIES TO THIS AMENDMENT HEREBY AGREES TO THE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF THE
PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

(b) Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment.

(c) This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same agreement.
Counterparts of this Amendment may be delivered by facsimile or electronic
transmission.

[Signature Page Follows]

 

  3  

First Amendment to Receivables Purchase

Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

WORLD FINANCIAL NETWORK NATIONAL

BANK, as RPA Seller

By:  

/s/ Ronald C. Reed

Name:   Ronald C. Reed Title:   Assistant Treasurer WFN CREDIT COMPANY, LLC, as
Purchaser By:  

/s/ Daniel T. Groomes

Name:   Daniel T. Groomes Title:   President

 

  S-1  

First Amendment to Receivables Purchase

Agreement